IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-67,229-07, -08 AND -09


EX PARTE ANDREW VAZQUEZ, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W05-01291-H(B), W04-01250-H(B), AND W05-32253-H(B)

IN THE CRIMINAL DISTRICT COURT NO. 1 FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of possession with intent to deliver methamphetamine, evading arrest, and assault
on a public servant and was sentenced to terms of ten years' imprisonment on each charge.
There were no direct appeals.
	Applicant has presented claims attacking the merits of his convictions and sentences
as well as time-credit claims. After an independent review of the record provided to this
Court, we hold that Applicant is not entitled to relief. Regarding Applicant's claims attacking
the merits of his convictions and sentences, Applicant does not meet the requirements of
Article 11.07 §§ 4(a)-(c) of the Texas Code of Criminal Procedure, and these claims are
dismissed as subsequent. Regarding Applicant's pre-sentence jail time credit claims, these
claims are dismissed. See Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex
parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004). Regarding Applicant's claim that
Texas prison officials are not crediting time Applicant spent on parole against his sentence,
this claim is denied. Accordingly, these applications for writ of habeas corpus are denied in
part and dismissed in part.
Filed: September 21, 2011
Do Not Publish